

EXHIBIT A


THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS, AND ACCORDINGLY, MAY NOT BE
OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED EXCEPT PURSUANT TO (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR (B) EXEMPTION FROM THE REGISTRATION REQUIREMENTS
THEREUNDER. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.


Original Issue Date: January ___, 2008
Original Conversion Price (subject to adjustment herein): $4.25


$_______________
 
5% SECURED CONVERTIBLE NOTE
DUE JANUARY ___, 2011


THIS SECURED CONVERTIBLE NOTE is one of a series of duly authorized and validly
issued Secured Convertible Notes of China Water & Drinks, Inc., a Nevada
corporation, with headquarters at Unit 07, 6/F, Concordia Plaza, 1 Science
Museum Road, Tsimshatsui East, Kowloon, Hong Kong (collectively with its
predecessors, the “Company”), designated as its 5% Secured Convertible Note, due
on the three year anniversary of the Original Issue Date (this note, the “Note”
and, collectively with the other such series of notes, the “Notes”).


FOR VALUE RECEIVED, the Company promises to pay to ________________________ or
its registered assigns (the “Holder”), or shall have paid pursuant to the terms
hereunder, the principal sum of $_______________ by the three year anniversary
of the Original Issue Date, or such earlier date as this Note is required or
permitted to be repaid as provided hereunder (the “Maturity Date”), and to pay
interest to the Holder on the aggregate unconverted and then outstanding
principal amount of this Note in accordance with the provisions hereof. This
Note is subject to the following additional provisions:


Section 1. Definitions. For the purposes hereof, in addition to the terms
defined elsewhere in this Note, (a) capitalized terms not otherwise defined
herein shall have the meanings set forth in the Purchase Agreement and (b) the
following terms shall have the following meanings:


“5% Secured Convertible Notes” means the 5% Secured Convertible Notes issued by
the Company on the date hereof, including this Note.


“Alternate Consideration” shall have the meaning set forth in Section 5(h).
 

--------------------------------------------------------------------------------




“Bankruptcy Event” means any of the following events: (a) the Company or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Significant Subsidiary thereof; (b) there is commenced against
the Company or any Significant Subsidiary thereof any such case or proceeding
that is not dismissed within 60 days after commencement; (c) the Company or any
Significant Subsidiary thereof is adjudicated insolvent or bankrupt or any order
of relief or other order approving any such case or proceeding is entered; (d)
the Company or any Significant Subsidiary thereof suffers any appointment of any
custodian or the like for it or any substantial part of its property that is not
discharged or stayed within 60 calendar days after such appointment; (e) the
Company or any Significant Subsidiary thereof makes a general assignment for the
benefit of creditors; (f) the Company or any Significant Subsidiary thereof
calls a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts; or (g) the Company or any Significant
Subsidiary thereof, by any act or failure to act, expressly indicates its
consent to, approval of or acquiescence in any of the foregoing or takes any
corporate or other action for the purpose of effecting any of the foregoing.


“Business Day” means any day except Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.


“Buy-In” shall have the meaning set forth in Section 4(d)(v).


“Change of Control Transaction” means the occurrence after the date hereof of
any of (i) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of 50% of the
voting securities of the Company (other than by means of conversion of the
Notes), or (ii) the Company merges into or consolidates with any other Person
(as defined below), or any Person merges into or consolidates with the Company
and the stockholders of the Company immediately prior to such transaction own
less than 50% of the aggregate voting power of the Company or the successor
entity resulting from such merger or consolidation immediately after such
transaction, or (iii) the Company sells or transfers all or substantially all of
its assets to another Person, or (iv) a replacement at one time or within a
three-year period of more than one-half of the members of the Company’s board of
directors which is not approved by a majority of those individuals who are
members of the board of directors on the date hereof (or by those individuals
who are serving as members of the board of directors on any date whose
nomination to the board of directors was approved by a majority of the members
of the board of directors who are members on the date hereof), or (v) the
execution by the Company of an agreement to which the Company is a party or by
which it is bound, providing for any of the events set forth in clauses (i)
through (iv) above.
 
2

--------------------------------------------------------------------------------




“Common Stock” means the common stock, par value $.001 per share, of the Company
and stock of any other class of securities into which such securities may
hereafter be reclassified or changed into. 


“Common Stock Equivalents” means, collectively, Options and Convertible
Securities.


“Conversion Date” shall have the meaning set forth in Section 4(a).


“Conversion Price” shall have the meaning set forth in Section 4(c).


“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of this Note in accordance with the terms hereof.
 
“Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for shares of Common Stock.
 
“Effectiveness Period” shall have the meaning set forth in the Registration
Rights Agreement.


“Event of Default” shall have the meaning set forth in Section 9.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Fundamental Transaction” shall have the meaning set forth in Section 5(h).


“Interest Payment Date” shall have the meaning set forth in Section 2(a).


“Late Fees” shall have the meaning set forth in Section 2(c).


“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance, claim or other third party rights or restrictions of any kind.
 
“Mandatory Default Amount” means the sum of (i) the greater of (A) 120% of the
outstanding principal amount of this Note, plus all accrued and unpaid interest
hereon, or (B) the outstanding principal amount of this Note, plus all accrued
and unpaid interest hereon, divided by the Conversion Price on the date the
Mandatory Default Amount is either (a) demanded (if demand or notice is required
to create an Event of Default) or otherwise due or (b) paid in full, whichever
has a lower Conversion Price, multiplied by the VWAP on the date the Mandatory
Default Amount is either (x) demanded or otherwise due or (y) paid in full,
whichever has a higher VWAP, and (ii) all other amounts, costs, expenses and
liquidated damages due in respect of this Note.


“New York Courts” shall have the meaning set forth in Section 10(d).
 
3

--------------------------------------------------------------------------------




“Note Register” shall have the meaning set forth in Section 2(b).


“Notice of Conversion” shall have the meaning set forth in Section 4(a).
 
“Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.
 
“Original Issue Date” means the date of the first issuance of the Notes,
regardless of any transfers of any Note and regardless of the number of
instruments which may be issued to evidence such Notes.


“Permitted Indebtedness” means (a) the Indebtedness (as defined in Section 3(s)
the Purchase Agreement) existing on the Original Issue Date and set forth on
Schedule 3(w) attached to the Purchase Agreement (b) the Indebtedness evidenced
by the Notes, and (c) lease obligations and purchase money indebtedness of up to
US$5 million, in the aggregate, incurred in connection with the acquisition of
capital assets and lease obligations with respect to newly acquired or leased
assets.


“Permitted Lien” means the individual and collective reference to the following:
(a) Liens for taxes, assessments and other governmental charges or levies not
yet due or Liens for taxes, assessments and other governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves (in the good faith judgment of the management of the Company) have been
established in accordance with GAAP; (b) Liens imposed by law which were
incurred in the ordinary course of the Company’s business, such as carriers’,
warehousemen’s and mechanics’ Liens, statutory landlords’ Liens, and other
similar Liens arising in the ordinary course of the Company’s business, and
which (x) do not individually or in the aggregate materially detract from the
value of such property or assets or materially impair the use thereof in the
operation of the business of the Company and its Subsidiaries or (y) are being
contested in good faith by appropriate proceedings, which proceedings have the
effect of preventing for the foreseeable future the forfeiture or sale of the
property or asset subject to such Lien; and (c) Liens incurred in connection
with Permitted Indebtedness.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.


“Purchase Agreement” means the Securities Purchase Agreement among the Company
and the original Holders, dated as of January 24, 2008, as amended, modified or
supplemented from time to time in accordance with its terms.


“Registration Rights Agreement” means the Registration Rights Agreement among
the Company and the Investors (as defined in the Registration Rights Agreement),
dated as of the date of the Purchase Agreement, as amended, modified or
supplemented from time to time in accordance with its terms.
 
4

--------------------------------------------------------------------------------




“Registration Statement” means a registration statement that registers the
Registrable Securities (as defined in the Registration Rights Agreement)
pursuant to the Registration Rights Agreement.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“Share Delivery Date” shall have the meaning set forth in Section 4(d)(ii).


“Subsidiary” shall have the meaning set forth in the Purchase Agreement.


“Subsequent Financing” shall mean a transaction on or before December 31, 2008
involving the issuance by the Company of shares of Common Stock with respect to
which the Company receives gross proceeds of not less than $30 million.


“Trading Day” means a day on which the principal Trading Market is open for
business.


“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the New
York Stock Exchange or the OTC Bulletin Board.


“Transaction Documents” shall have the meaning set forth in the Purchase
Agreement.


“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted for trading as reported by Bloomberg L.P.
(based on a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New
York City time); (b)  if the Common Stock is not then quoted for trading on the
OTC Bulletin Board and if prices for the Common Stock are then reported in the
“Pink Sheets” published by Pink Sheets, LLC (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported; or (c) in all other cases, the fair
market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Holder and reasonably acceptable to the
Company.


Section 2. Interest.


a) Payment of Interest in Cash. The Company shall pay interest to the Holder on
the aggregate unconverted and then outstanding principal amount of this Note at
the rate of 5% per annum, payable quarterly in arrears on March 31, June 30,
September 30 and December 31, beginning on March 31, 2008, on each Conversion
Date (as to that principal amount then being converted), and on the Maturity
Date (except that, if any such date is not a Business Day, then such payment
shall be due on the next succeeding Business Day) (each such date, an “Interest
Payment Date”), in cash.
 
5

--------------------------------------------------------------------------------


 
b) Interest Calculations. Interest shall be calculated on the basis of a 360-day
year and shall accrue daily commencing on the Original Issue Date until payment
in full of the principal sum, together with all accrued and unpaid interest,
liquidated damages and other amounts which may become due hereunder, has been
made. Interest shall cease to accrue with respect to any principal amount
converted, provided that the Company actually delivers the Conversion Shares
within the time period as set forth in by Section 4(d)(ii). Interest hereunder
will be paid to the Person in whose name this Note is registered on the records
of the Company regarding registration and transfers of this Note (the “Note
Register”).


c) Late Fee. All overdue accrued and unpaid interest to be paid hereunder shall
entail a late fee at an interest rate equal to the lesser of 10% per annum or
the maximum rate permitted by applicable law (“Late Fees”) which shall accrue
daily from the date such interest is due hereunder through and including the
date of payment in full.
 
d) Prepayment. Except as otherwise set forth in this Note, the Company may not
prepay any portion of the principal amount of this Note without the prior
written consent of the Holder.


Section 3.  Registration of Transfers and Exchanges.
 
a) Different Denominations. This Note is exchangeable for an equal aggregate
principal amount of Notes of different authorized denominations, as requested by
the Holder surrendering the same. No service charge will be payable for such
registration of transfer or exchange.
 
b) Investment Representations. This Note has been issued subject to certain
investment representations of the original Holder set forth in the Purchase
Agreement and may be transferred or exchanged only in compliance with the
Purchase Agreement and applicable federal and state securities laws and
regulations.


c) Reliance on Note Register. Prior to due presentment for transfer to the
Company of this Note, the Company and any agent of the Company may treat the
Person in whose name this Note is duly registered on the Note Register as the
owner hereof for the purpose of receiving payment as herein provided and for all
other purposes, whether or not this Note is overdue, and neither the Company nor
any such agent shall be affected by notice to the contrary.
 
6

--------------------------------------------------------------------------------




Section 4. Conversion.
 
a) Voluntary Conversion. At any time after the Original Issue Date until this
Note is no longer outstanding, this Note and any accrued and unpaid interest
shall be convertible, in whole or in part, into shares of Common Stock at the
option of the Holder, at any time and from time to time; provided, however, that
the Holder shall not effect any conversion of this Note if, immediately after
such conversion, the Holder and its affiliates would in the aggregate
beneficially own more than 9.9% of the Company's outstanding shares of Common
Stock. The Holder shall effect conversions by delivering to the Company a Notice
of Conversion, the form of which is attached hereto as Annex A (a “Notice of
Conversion”), specifying therein the principal amount of this Note to be
converted and the date on which such conversion shall be effected (a “Conversion
Date”). If no Conversion Date is specified in a Notice of Conversion, the
Conversion Date shall be the date that such Notice of Conversion is deemed
delivered hereunder. The Company shall, promptly upon its receipt of a Notice of
Conversion, notify the Holder by telephone and by facsimile of the number of
shares of Common Stock outstanding on such date and the number of Conversion
Shares which would be issuable to the Holder if the conversion requested in such
Notice of Conversion were effected in full, whereupon, notwithstanding anything
to the contrary set forth in this Note, the Holder may, to the extent that the
Holder determines that such conversion would result in the Holder and its
affiliates beneficially owning more than 9.9% of the Company's outstanding
shares of Common Stock, within one Trading Day of its receipt of the Company's
notice as required by this sentence, revoke such conversion in whole or in part
by notifying the Company by telephone or facsimile. To effect conversions
hereunder, the Holder shall not be required to physically surrender this Note to
the Company unless the entire principal amount of this Note plus all accrued and
unpaid interest thereon has been so converted. Conversions hereunder shall have
the effect of lowering the outstanding principal amount of this Note in an
amount equal to the applicable conversion. The Holder and the Company shall
maintain records showing the principal amount(s) converted and the date of such
conversion(s). The Holder, and any assignee by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of this paragraph,
following conversion of a portion of this Note, the unpaid and unconverted
principal amount of this Note may be less than the amount stated on the face
hereof.


b) Automatic Conversion. Upon, and subject to the consummation of, a Subsequent
Financing, an amount of this Note equal to fifty percent (50%) of
the outstanding principal amount of this Note as of the Original Issue
Date shall be automatically converted into shares of Common Stock;
provided, that if a portion of this Note has previously been converted
(voluntarily or otherwise), the principal amount of this Note to be
automatically converted pursuant to this Section 4(b) shall be reduced by the
aggregate principal amount of this Note converted in such previous
conversion(s); and provided, further, that the principal amount of this Note to
be automatically converted pursuant to this Section 4(b) shall be further
reduced such that immediately after such conversion, the Holder and its
affiliates would not in the aggregate beneficially own more than 9.9% of the
Company's outstanding shares of Common Stock, giving effect to such conversion.
Prior to the issuance of any Conversion Shares to the Holder pursuant to an
automatic conversion under this Section 4(b), the Company shall notify the
Holder by telephone and by facsimile of the number of shares of Common Stock
outstanding on such date and the number of Conversion Shares issuable to the
Holder pursuant to such automatic conversion, whereupon, notwithstanding
anything to the contrary set forth in this Note, the Holder may require the
Company to reduce the principal amount of this Note being automatically
converted, to the extent that such conversion would result in the Holder and its
affiliates, in the aggregate, beneficially owning more than 9.9% of the
Company's outstanding shares of Common Stock at the time of such conversion by
notifying the Company by telephone or facsimile within one Trading Day of its
receipt of the Company's notice as required by this sentence. All or any portion
of such reduced principal amount of this Note that is not automatically
converted at the election of the Holder pursuant the immediately preceding
sentence, may be converted at the sole discretion of the Company at any time,
provided that such conversion will not result in the Holder and its affiliates,
in the aggregate, beneficially owning more than 9.9% of the Company's
outstanding shares of Common Stock, giving effect to such conversion.
 
7

--------------------------------------------------------------------------------




c) Conversion Price. The “Conversion Price” shall be an amount equal to the
greater of (a) to the Original Conversion Price, subject to adjustment as
provided in Section 5 and Section 5.1, or (b) $3.00, subject to adjustment as
provided in Section 5 (the “Conversion Price”).


d) Mechanics of Conversion.
 
i. Conversion Shares Issuable Upon Conversion of Principal Amount. The number of
shares of Common Stock issuable upon a conversion hereunder shall be determined
by the quotient obtained by dividing (x) the outstanding principal amount and
any accrued and unpaid interest of this Note to be converted by (y) the
Conversion Price then in effect.


ii. Delivery of Certificate Upon Conversion. Not later than three (3) Trading
Days after each Conversion Date (the “Share Delivery Date”), the Company shall
deliver, or cause to be delivered, to the Holder a certificate or certificates
representing the Conversion Shares which, on or after the Effective Date, shall
be free of restrictive legends and trading restrictions (other than those which
may then be required by the Purchase Agreement) representing the number of
shares of Common Stock being acquired upon the conversion of this Note. On or
after the Effective Date (as defined in the Registration Rights Agreement), the
Company shall use its best efforts to deliver any certificate or certificates
required to be delivered by the Company under this Section 4 electronically
through the Depository Trust Company or another established clearing corporation
performing similar functions.
 
iii. Failure to Deliver Certificates. If in the case of any Notice of Conversion
such certificate or certificates are not delivered to or as directed by the
applicable Holder by the third Trading Day after the Conversion Date, the Holder
shall be entitled to elect by written notice to the Company at any time on or
before its receipt of such certificate or certificates, to rescind such
conversion, in which event the Company shall promptly return to the Holder any
original Note delivered to the Company and the Holder shall promptly return the
Common Stock certificates representing the principal amount of this Note
tendered for conversion to the Company, if any such certificates have been
delivered to the Holder.
 
8

--------------------------------------------------------------------------------


 
iv. Obligation Absolute; Partial Liquidated Damages. The Company’s obligations
to issue and deliver the Conversion Shares upon conversion of this Note in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other Person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other Person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Company to the Holder in connection with the issuance of such Conversion Shares;
provided, however, that such delivery shall not operate as a waiver by the
Company of any such action the Company may have against the Holder. In the event
the Holder of this Note shall elect to convert any or all of the outstanding
principal amount hereof, the Company may not refuse conversion based on any
claim that the Holder or anyone associated or affiliated with the Holder has
been engaged in any violation of law, agreement or for any other reason, unless
an injunction from a court, on notice to Holder, restraining and or enjoining
conversion of all or part of this Note shall have been sought and obtained, and
the Company posts a surety bond for the benefit of the Holder in the amount of
150% of the outstanding principal amount of this Note, which is subject to the
injunction, which bond shall remain in effect until the completion of
arbitration/litigation of the underlying dispute and the proceeds of which shall
be payable to such Holder to the extent it obtains judgment. In the absence of
such injunction, the Company shall issue Conversion Shares or, if applicable,
cash, upon the delivery to the Company of a Notice of Conversion. If the Company
fails for any reason to deliver to the Holder such certificate or certificates
pursuant to Section 4(d)(ii) by the third Trading Day after the Conversion Date,
the Company shall pay to such Holder, in cash, as liquidated damages and not as
a penalty, for each $1000 of principal amount being converted, $10 per Trading
Day (increasing to $20 per Trading Day on the fifth Trading Day after such
liquidated damages begin to accrue) for each Trading Day after such fifth
Trading Day until such certificates are delivered. Nothing herein shall limit a
Holder’s right to pursue actual damages or declare an Event of Default pursuant
to Section 8 hereof for the Company’s failure to deliver Conversion Shares
within the period specified herein and such Holder shall have the right to
pursue all remedies available to it hereunder, at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief.
The exercise of any such rights shall not prohibit the Holder from seeking to
enforce damages pursuant to any other section hereof or under applicable law.
 
9

--------------------------------------------------------------------------------


 
v. Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Conversion. In addition to any other rights available to the Holder, if the
Company fails for any reason to deliver to the Holder such certificate or
certificates by the Share Delivery Date pursuant to Section 4(d)(ii), and if
after such Share Delivery Date the Holder is required by its brokerage firm to
purchase (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by such Holder of the Conversion Shares which
the Holder was entitled to receive upon the conversion relating to such Share
Delivery Date (a “Buy-In”), then the Company shall (A) pay in cash to the Holder
(in addition to any other remedies available to or elected by the Holder) the
amount by which (x) the Holder’s total purchase price (including any brokerage
commissions) for the Common Stock so purchased exceeds (y) the product of (1)
the aggregate number of shares of Common Stock that such Holder was entitled to
receive from the conversion at issue multiplied by (2) the Conversion Price of
such conversion and (B) at the option of the Holder, either reissue (if
surrendered) this Note in a principal amount equal to the principal amount of
the attempted conversion or deliver to the Holder the number of shares of Common
Stock that would have been issued if the Company had timely complied with its
delivery requirements under Section 4(d)(ii). For example, if the Holder
purchases 1,000 shares of Common Stock having a total purchase price of $5,000
(including brokerage commissions) to cover a Buy-In with respect to an attempted
conversion of this Note into 1,000 shares of Common Stock at a Conversion Price
of $4.00 per share, under clause (A) of the immediately preceding sentence, the
Company shall be required to pay the Holder $1,000. The Holder shall provide the
Company written notice indicating the amounts payable to the Holder in respect
of the Buy-In and, upon request of the Company, evidence of the amount of such
loss. Nothing herein shall limit a Holder’s right to pursue any other remedies
available to it hereunder, at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief with respect to the
Company’s failure to timely deliver certificates representing shares of Common
Stock upon conversion of this Note as required pursuant to the terms hereof.


vi. Reservation of Shares Issuable Upon Conversion. The Company covenants that
it will at all times reserve and keep available out of its authorized and
unissued shares of Common Stock for the sole purpose of issuance upon conversion
of this Note and payment of interest on this Note, each as herein provided, free
from preemptive rights or any other actual contingent purchase rights of Persons
other than the Holder (and the other holders of the Notes), not less than such
aggregate number of shares of the Common Stock as shall (subject to the terms
and conditions set forth in the Purchase Agreement) be issuable (taking into
account the adjustments and restrictions of Section 5 and Section 5.1) upon the
conversion of the outstanding principal amount of this Note and payment of
interest hereunder. The Company covenants that all shares of Common Stock that
shall be so issuable shall, upon issue, be duly authorized, validly issued,
fully paid and nonassessable and, if the Registration Statement is then
effective under the Securities Act, shall be registered for public sale in
accordance with such Registration Statement.
 
10

--------------------------------------------------------------------------------




vii. Fractional Shares. Upon a conversion hereunder the Company shall not be
required to issue stock certificates representing fractions of shares of Common
Stock, but may if otherwise permitted, make a cash payment in respect of any
final fraction of a share based on the VWAP at such time. If the Company elects
not, or is unable, to make such a cash payment, the Holder shall be entitled to
receive, in lieu of the final fraction of a share, one (1) whole share of Common
Stock.


viii. Transfer Taxes. The issuance of certificates for shares of the Common
Stock on conversion of this Note shall be made without charge to the Holder
hereof for any documentary stamp or similar taxes that may be payable in respect
of the issue or delivery of such certificates, provided that the Company shall
not be required to pay any tax that may be payable in respect of any transfer
involved in the issuance and delivery of any such certificate upon conversion in
a name other than that of the Holder of this Note so converted and the Company
shall not be required to issue or deliver such certificates unless or until the
person or persons requesting the issuance thereof shall have paid to the Company
the amount of such tax or shall have established to the satisfaction of the
Company that such tax has been paid.


Section 5. Certain Adjustments.


a) Stock Dividends and Stock Splits. If the Company, at any time while this Note
is outstanding: (A) pays a stock dividend or otherwise makes a distribution or
distributions payable in shares of Common Stock on shares of Common Stock or any
Common Stock Equivalents (which, for avoidance of doubt, shall not include any
shares of Common Stock issued by the Company upon conversion of, or payment of
interest on, this Note); (B) subdivides outstanding shares of Common Stock into
a larger number of shares; or (C) combines (including by way of a reverse stock
split) outstanding shares of Common Stock into a smaller number of shares; then
the Conversion Price shall be multiplied by a fraction of which the numerator
shall be the number of shares of Common Stock (excluding any treasury shares of
the Company) outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to this Section shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.
 
11

--------------------------------------------------------------------------------


 
b) Issuance of Common Stock Equivalents. If the Company, at any time while this
Note is outstanding, issues Common Stock Equivalents to holders of shares of
Common Stock entitling them to subscribe for or purchase shares of Common Stock
at a price per share (or a conversion price per share) less than the VWAP on the
date of issuance of such Common Stock Equivalents, the Conversion Price shall be
decreased by multiplying the Conversion Price in effect immediately prior to the
such date of issuance by a fraction, of which: (A) the numerator shall be the
sum of (x) the number of shares of Common Stock outstanding immediately prior to
such issuance, plus (y) the total number of shares of Common Stock that the
aggregate offering price of the total number of shares of Common Stock offered
for subscription or purchase (or the aggregate conversion price of such
Convertible Securities) would purchase at the VWAP on the date of such issuance;
and (B) the denominator shall be the sum of (x) the number of shares of Common
Stock outstanding immediately prior to such issuance, plus (y) the number of
additional shares of Common Stock offered for subscription or purchase (or into
which such Convertible Securities could be converted).
 
c) Cash Dividends or Distributions. If the Company, at any time while this Note
is outstanding, makes a dividend or distribution consisting exclusively of cash
to holders of the Common Stock, the Conversion Price shall be decreased by
multiplying the Conversion Price in effect on the record date for the
determination of shareholders entitled to such distribution by a fraction, of
which: (A) the numerator shall be the VWAP on such record date less the amount
of cash to be distributed per share of Common Stock; and (B) the denominator
shall be the VWAP on such record date. Notwithstanding the foregoing, if (a) the
per share amount of such dividend or distribution equals or exceeds the VWAP on
the record date for the determination of shareholders entitled to such dividend
or distribution or (b) the VWAP on such record date exceeds the per share amount
of such dividend or distribution by less than US$1.00, in lieu of the foregoing
adjustment, the Holder shall have the right to receive upon conversion, in
addition to the Conversion Shares, such dividend or distribution the Holder
would have received if it had converted this Note immediately prior to such
record date.
 
d) Repurchases. If the Company, at any time while this Note is outstanding,
makes a payment in respect of a repurchase (including by way of a tender or an
exchange offer) of shares of Common Stock the consideration for which exceeds
the VWAP immediately prior to the announcement of such repurchase, the
Conversion Price shall be decreased by multiplying the Conversion Price in
effect immediately prior to the announcement of such repurchase by a fraction,
of which: (A) the numerator shall be (x) the total number of shares of Common
Stock outstanding on the date immediately prior to the announcement of such
repurchase multiplied by the VWAP as of such date, minus (y) the aggregate
consideration paid in connection with such repurchase; and (B) the denominator
shall be the number of shares of Common Stock outstanding on the date
immediately prior to the announcement of such repurchase, minus the total number
of shares of Common Stock repurchased.
 
e) Subsequent Financing. If the Company consummates a Subsequent Financing, the
Conversion Price shall equal the lesser of the Original Conversion Price (as
adjusted pursuant to this Section 5) and 15% less than the per share purchase
price of the Common Stock issued or deemed issued in such Subsequent Financing.
 
12

--------------------------------------------------------------------------------


 
f) Pro Rata Distributions. If the Company, at any time while this Note is
outstanding, distributes to all holders of Common Stock (and not to the Holders)
evidences of its indebtedness, Options or any other securities or other assets
(other than stock dividends described in Section 5(a), Common Stock Equivalents
described in Section 5(b) and dividends and distributions paid exclusively in
cash described in Section 5(c)) then in each such case the Conversion Price
shall be decreased by multiplying such Conversion Price in effect immediately
prior to the record date fixed for determination of stockholders entitled to
receive such distribution by a fraction of which the denominator shall be the
VWAP determined as of the record date mentioned above, and of which the
numerator shall be such VWAP on such record date less the then fair market value
at such record date of the portion of such assets or evidence of indebtedness so
distributed applicable to one (1) outstanding share of the Common Stock as
determined by the Board of Directors of the Company in good faith. Such
adjustment shall be made whenever any such distribution is made and shall become
effective immediately after the record date mentioned above. Notwithstanding the
foregoing, in cases where (a) the fair market value per share of the distributed
evidence of indebtedness, options, securities or other assets equals or exceeds
the VWAP on the record date for the determination of shareholders entitled to
such distribution, or (b) the VWAP on such record exceeds the fair market value
per share of the distributed evidence of indebtedness, Options, securities or
other assets by less than US$1.00, in lieu of the foregoing adjustment, the
Holder shall have the right to receive upon conversion, in addition to the
Conversion Shares, the amount and type of distributed evidence of indebtedness,
Options, securities or other assets, the Holder would have received if it had
converted this Note immediately prior to such record date.


g) Fundamental Transaction. If, at any time while this Note is outstanding, (A)
the Company effects any merger or consolidation of the Company with or into
another Person other than to change the state of incorporation of the Company,
(B) the Company effects any sale of all or substantially all of its assets in
one transaction or a series of related transactions, (C) any tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which holders of Common Stock are permitted to tender or exchange their
shares for other securities, cash or property, or (D) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (in any such case, a “Fundamental Transaction”),
then, upon any subsequent conversion of this Note, the Holder shall have the
right to receive, for each Conversion Share that would have been issuable upon
such conversion immediately prior to the occurrence of such Fundamental
Transaction, the same kind and amount of securities, cash or property as it
would have been entitled to receive upon the occurrence of such Fundamental
Transaction if it had been, immediately prior to such Fundamental Transaction,
the holder of one (1) share of Common Stock (the “Alternate Consideration”). For
purposes of any such conversion, the determination of the Conversion Price shall
be appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one (1) share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Conversion Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any conversion of this Note following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new note consistent with this Note and evidencing
the Holder’s right to convert such note into Alternate Consideration. The terms
of any agreement pursuant to which a Fundamental Transaction is effected shall
include, without limitation, terms requiring any such successor or surviving
entity to comply with the provisions of this Section 5 and insuring that this
Note (or any such replacement security) will be similarly adjusted upon any
subsequent transaction analogous to the transactions set forth in this Section
5.
 
13

--------------------------------------------------------------------------------




Section 5.1 VWAP Adjustments. On June 30, 2008 (the “VWAP Adjustment Date”), and
as of the last day of each calendar quarter thereafter while this Note remains
outstanding, the Conversion Price shall automatically adjust, downward but not
upward, to a price equal to the average VWAP for the thirty Trading Days prior
to such adjustment date; provided, however, that if the after-tax net income of
the Company for the fiscal year ended December 31, 2007 as reported on the
Company’s Form 10-K or Form 10-KSB, as applicable (the “2007 Annual Report”) is
less than $16,000,000 or if the 2007 Annual Report contains an adverse opinion
of the Company’s auditors in respect of the Company’s financial statements, such
automatic adjustments to the Conversion Price shall commence on the thirtieth
Trading Day after the filing of such 2007 Annual Report (except that if the
filing of the 2007 Annual Report is after the VWAP Adjustment Date, the
automatic adjustment to the Conversion Price shall commence as of the VWAP
Adjustment Date); provided further, however, that if the Company files any
restatement to the Company’s Form 10-K or Form 10-KSB, as applicable (the
“Restatement”), that causes the after-tax net income of the Company for the
fiscal year ended December 31, 2007 to be below $16,000,000, the Conversion
Price shall automatically adjust, downward but not upward, to a price equal to
the average VWAP for the thirty Trading Days following the date that the
Restatement is filed with the Commission.


Section 5.2 


a) Calculations. All calculations under Section 5 and Section 5.1 shall be made
to the nearest cent or the nearest 1/100th of a share, as the case may be. For
purposes of Section 5 and Section 5.1, the number of shares of Common Stock
deemed to be issued and outstanding as of a given date shall be the sum of the
number of shares of Common Stock (excluding any treasury shares of the Company)
issued and outstanding.


b) Notice to the Holder.
 
14

--------------------------------------------------------------------------------




i. Adjustment to Conversion Price. Whenever the Conversion Price is adjusted
pursuant to any provision of Section 5 or Section 5.1, the Company shall
promptly mail to each Holder a notice setting forth the Conversion Price after
such adjustment and setting forth a brief statement of the facts requiring such
adjustment.
 
ii. Notice to Allow Conversion by Holder. Subject to the requirements of
applicable law, including, but not limited to, Regulation FD, if (A) the Company
shall declare a dividend (or any other distribution in whatever form) on the
Common Stock, (B) the Company shall declare a special nonrecurring cash dividend
on or a redemption of the Common Stock, (C) the Company shall authorize the
granting to all holders of the Common Stock of rights or warrants to subscribe
for or purchase any shares of capital stock of any class or of any rights, (D)
the approval of any stockholders of the Company shall be required in connection
with any reclassification of the Common Stock, any consolidation or merger to
which the Company is a party, any sale or transfer of all or substantially all
of the assets of the Company, of any compulsory share exchange whereby the
Common Stock is converted into other securities, cash or property or (E) the
Company shall authorize the voluntary or involuntary dissolution, liquidation or
winding up of the affairs of the Company, then, in each case, the Company shall
cause to be filed at each office or agency maintained for the purpose of
conversion of this Note, and shall cause to be delivered to the Holder at its
last address as it shall appear upon the Note Register, at least 20 calendar
days prior to the applicable record or effective date hereinafter specified, a
notice stating (x) the date on which a record is to be taken for the purpose of
such dividend, distribution, redemption, rights or warrants, or if a record is
not to be taken, the date as of which the holders of the Common Stock of record
to be entitled to such dividend, distributions, redemption, rights or warrants
are to be determined or (y) the date on which such reclassification,
consolidation, merger, sale, transfer or share exchange is expected to become
effective or close, and the date as of which it is expected that holders of the
Common Stock of record shall be entitled to exchange their shares of the Common
Stock for securities, cash or other property deliverable upon such
reclassification, consolidation, merger, sale, transfer or share exchange,
provided that the failure to deliver such notice or any defect therein or in the
delivery thereof shall not affect the validity of the corporate action required
to be specified in such notice. The Holder is entitled to convert this Note
during the 20-day period commencing on the date of such notice through the
effective date of the event triggering such notice.


Section 6. Redemption; Put Right.


a) Redemption. Upon the consummation of a Subsequent Financing, the Company
shall have the right to redeem an amount of this Note as shall equal fifty
percent (50%) of the principal amount of this Note outstanding as of the
Original Issue Date, for an amount in cash equal to 120% of the principal amount
of this Note to be redeemed. In addition, on or after the one year anniversary
of the Original Issue Date, the Company shall have the right to redeem in cash
(subject to applicable restrictions under Nevada law) all or any portion of this
Note for an amount equal to 120% of the then outstanding principal amount of
this Note being redeemed, plus accrued but unpaid interest. Any election by the
Company to redeem this Note shall be submitted in writing to the Holder not less
than 20 calendar days prior to the date selected for such redemption. Any call
for redemption of any portion of this Note by the Company pursuant to this
Section 6(a) shall be made on a pro rata basis with the other outstanding 5%
Secured Convertible Notes. The Holder may elect to convert the outstanding
principal amount of the Note pursuant to Section 4 prior to actual payment in
cash for any redemption under this Section 6 by the delivery of a Notice of
Conversion to the Company. 
 
15

--------------------------------------------------------------------------------




b) Put Right.


i. Majority Holders. On or after the one year anniversary of the Original Issue
Date, the Holders of a majority of the then outstanding principal amount of
Notes (the “Majority Holders”) shall have the right to require the Company to
redeem in cash (subject to applicable restrictions under Nevada law) all or any
portion of the Notes held by such Majority Holders for an amount equal to 120%
of the then outstanding principal amount of Notes being redeemed, plus accrued
but unpaid interest; provided, however, that any such election to redeem shall
be submitted in writing by the Majority Holders to the Company not less than 20
calendar days prior to the date selected by the Majority Holders for such
redemption (the “Redemption Date”).


ii. Minority Holders. If the Holders of a Majority of the then outstanding
principal amount of Notes elect to exercise their right to require the Company
to redeem in cash all or a portion of the Notes held by such Holders in
accordance with this Section, then the Company shall immediately notify all
remaining Note Holders (the “Minority Holders”) that such election has been made
and of the Redemption Date. The Minority Holders shall have the right to require
the Company to redeem in cash (subject to applicable restrictions under Nevada
law), on the Redemption Date, all or any portion of the Notes held by such
Minority Holders for an amount equal to 120% of the then outstanding principal
amount of Notes being redeemed, plus accrued but unpaid interest; provided,
however, that any such election to redeem shall be submitted in writing by the
Minority Holders to the Company 5 calendar days prior to the Redemption Date.


Section 7. Negative Covenants. As long as any portion of this Note remains
outstanding, the Company shall not, and shall not permit any of its
Subsidiaries, in each case without the consent of the holders of a majority in
aggregate principal amount outstanding of the Notes to, directly or indirectly:



 
a)
other than Permitted Indebtedness, enter into, create, incur, assume, guarantee
or suffer to exist any indebtedness for borrowed money of any kind, including
but not limited to, a guarantee, on or with respect to any of its property or
assets now owned or hereafter acquired or any interest therein or any income or
profits therefrom;

 
16

--------------------------------------------------------------------------------


 

 
b)
other than Permitted Liens, enter into, create, incur, assume or suffer to exist
any Liens of any kind, on or with respect to any of its property or assets now
owned or hereafter acquired or any interest therein, any equity interest of the
Company or any of its Subsidiaries, or any income, profits or royalties
therefrom;




 
c)
amend its charter documents, including without limitation, the certificate of
incorporation and bylaws, in any manner that materially and adversely affects
any rights of the Holder;




 
d)
repay, repurchase or offer to repay, repurchase or otherwise acquire any shares
of its Common Stock or Common Stock Equivalents other than as to (a) the
Conversion Shares as permitted or required under the Transaction Documents, (b)
the redemption or put of the Notes as provided for in Section 6, (c) payments of
Liquidated Damages as set forth in Section 8, and (d) repurchases of Common
Stock or Common Stock Equivalents of departing officers and directors of the
Company, provided that such repurchases shall not exceed an aggregate of
$100,000 for all officers and directors during the term of this Note;




 
e)
enter into any agreement with respect to any of the foregoing; or




 
f)
pay cash dividends or distributions on any equity securities of the Company.



Section 8. Subordination.


Notwithstanding any provision of this Note or any other instruments or
agreements now or hereafter evidencing or relating to the indebtedness hereunder
to the contrary, the Company covenants and agrees, and the Holder by acceptance
of this Note likewise covenants and agrees, that all amounts payable under this
Note as a result of an acceleration of the outstanding principal amount of this
Note due to an Event of Default arising under Section 9(a)(vii)(A) or Section
9(a)(xi)(but only if such monetary judgment, writ or similar final process
resulted from a suit to enforce liquidated damages under Section 4.15 of the
Securities Purchase Agreement (the "May 2007 Securities Purchase Agrement") ,
dated as of May 31, 2007, among the Company and the investors named therein (the
"May Investors") ) shall be subordinated to the payment of any liquidated
damages (the "Liquidated Damages") required to be paid by the Company pursuant
to 4.15 of the May 2007 Securities Purchase Agreement . The provisions of this
Section 8 are made for the benefit of all of the May Investors (and their
successors and assigns), and shall be enforceable by them directly against the
Holder.


Nothing contained in any provision of this Note or any other instrument or
agreements now or hereafter evidencing or relating to the indebtedness hereunder
(i) shall impair, as between the Company and the Holder, the obligations of the
Company, which are absolute and unconditional, to pay to the Holder all amounts
payable in respect of this Note as and when the same shall become due and
payable in accordance with the terms hereof, (ii) is intended to or shall affect
the relative rights of the Holder and the creditors of the Company, (iii) shall
prevent the Holder from exercising all rights, powers and remedies otherwise
permitted by applicable law or upon a default or Event of Default (as defined
below) under this Note as set forth in these subordination provisions, or (iv)
impair the rights of the Holder or the collateral agent under any of the Pledge
Agreements or require the Holder or the collateral agent to pay over, deliver or
otherwise transfer any cash, securities or other assets received by such Holder
or collateral agent upon the realization of any collateral pursuant to any of
the Pledge Agreements.
 
17

--------------------------------------------------------------------------------




If the Holder shall have received any payment or distribution under or in
respect of this Note in violations of the terms of this Section, then such
payment shall be received and held in trust for the May Investors and shall be
forthwith paid over or delivered (duly endorsed, if appropriate) to the May
Investors until such time as the Liquidated Damages have been paid in full.


The provisions of this Section 8 may not be amended or modified unless in a
writing executed by The Pinnacle Fund, L.P.


Section 9. Events of Default.


a) “Event of Default” means, wherever used herein, any of the following events
(whatever the reason for such event and whether such event shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):


i. any default in the payment of (A) the principal amount of any Note or (B)
interest, liquidated damages and other amounts owing to a Holder on any Note, as
and when the same shall become due and payable (whether on a Conversion Date or
the Maturity Date or by acceleration or otherwise) which default, solely in the
case of an interest payment or other default under clause (B) above, is not
cured within five (5) Trading Days;
 
ii. the Company shall fail to observe or perform any other covenant or agreement
contained in the Notes (other than a breach by the Company of its obligations to
deliver shares of Common Stock to the Holder upon conversion, which breach is
addressed in clause (xi) below) which failure is not cured, if possible to cure,
within the earlier to occur of (A) five (5) Trading Days after notice of such
failure sent by the Holder to the Company and (B) ten (10) Trading Days after
the Company has become aware of such failure;


iii. a default or event of default (subject to any grace or cure period provided
in the applicable agreement, document or instrument) shall occur under any of
the Transaction Documents;
 
18

--------------------------------------------------------------------------------




iv. any representation or warranty made in this Note, any other Transaction
Documents, any written statement pursuant hereto or thereto or any other report,
financial statement or certificate made or delivered to the Holder or any other
Holder shall be untrue or incorrect in any material respect as of the date when
made or deemed made;


v. the Company or any Significant Subsidiary shall be subject to a Bankruptcy
Event;
 
vi. the Company or any Subsidiary shall default on any of its obligations under
any mortgage, credit agreement or other facility, indenture agreement, factoring
agreement or other instrument under which there may be issued, or by which there
may be secured or evidenced, any indebtedness for borrowed money or money due
under any long term leasing or factoring arrangement that (a) involves an
obligation greater than $150,000, whether such indebtedness now exists or shall
hereafter be created, and (b) results in such indebtedness becoming or being
declared due and payable prior to the date on which it would otherwise become
due and payable;


vii. the occurrence of any event or events that would require the Company to pay
liquidated damages pursuant to (A) Section 4.15 or (B) Section 4.17 of the May
2007 Securities Purchase Agreement;


viii. the Common Stock shall not be eligible for listing or quotation for
trading on a Trading Market and shall not be eligible to resume listing or
quotation for trading thereon within five (5) Trading Days;


ix. the Company shall be a party to any Change of Control Transaction or
Fundamental Transaction or shall agree to sell or dispose of all or in excess of
50% of its assets in one transaction or a series of related transactions
(whether or not such sale would constitute a Change of Control Transaction);


x. the Company shall fail for any reason to deliver certificates to a Holder
prior to the fifth (5th) Trading Day after a Conversion Date pursuant to Section
4(d) or the Company shall provide at any time notice to the Holder, including by
way of public announcement, of the Company’s intention to not honor requests for
conversions of any Notes in accordance with the terms hereof; or


xi. any monetary judgment, writ or similar final process shall be entered or
filed against the Company, any Subsidiary or any of their respective property or
other assets for more than $250,000, and such judgment, writ or similar final
process shall remain unvacated, unbonded or unstayed for a period of 45 calendar
days.
 
19

--------------------------------------------------------------------------------




b) Remedies Upon Event of Default. If any Event of Default occurs, the
outstanding principal amount of this Note, plus accrued but unpaid interest,
liquidated damages and other amounts owing in respect thereof through the date
of acceleration, shall become, at the election of holder(s) of a majority of the
then outstanding principal amount of the 5% Secured Convertible Notes,
immediately due and payable in cash at the Mandatory Default Amount. Commencing
on the date of any Event of Default that results in the eventual acceleration of
this Note, the interest rate on this Note shall accrue at an interest rate equal
to the lesser of 15% per annum or the maximum rate permitted under applicable
law. Upon the payment in full of the Mandatory Default Amount, the Holder shall
promptly surrender this Note to or as directed by the Company. In connection
with such acceleration described herein, the Holders need not provide, and the
Company hereby waives, any presentment, demand, protest or other notice of any
kind, and the Holder may immediately and without expiration of any grace period
enforce any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law. Such acceleration may be rescinded and
annulled by the holders of a majority of the then outstanding principal amount
of the 5% Secured Convertible Notes at any time prior to payment hereunder and
the Holder shall have all rights as a holder of this Note until such time, if
any, as the Holder receives full payment pursuant to this Section 9(b). No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon.


Section 10. Miscellaneous.


a) Notices. Any and all notices or other communications or deliveries to be
provided by the Holder hereunder, including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, or sent
by a nationally recognized overnight courier service, addressed to the Company,
at the address set forth above, facsimile number (852)2620-6528, Attn: Xu Hong
Bin, or such other facsimile number or address as the Company may specify for
such purpose by notice to the Holder delivered in accordance with this Section
10. Any and all notices or other communications or deliveries to be provided by
the Company hereunder shall be in writing and delivered personally, by
facsimile, or sent by a nationally recognized overnight courier service
addressed to each Holder at the facsimile number or address of such Holder
appearing on the books of the Company, or if no such facsimile number or address
appears, at the principal place of business of the Holder. Any notice or other
communication or deliveries hereunder shall be deemed given and effective on the
earliest of (i) the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number specified in this Section 10
prior to 5:30 p.m. (New York City time), (ii) the date immediately following the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number specified in this Section 10 between 5:30 p.m. (New York
City time) and 11:59 p.m. (New York City time) on any date, (iii) the second
Business Day following the date of mailing, if sent by nationally recognized
overnight courier service, or (iv) upon actual receipt by the party to whom such
notice is required to be given.
 
20

--------------------------------------------------------------------------------


 
b) Absolute Obligation. Except as expressly provided herein, no provision of
this Note shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of, liquidated damages and accrued
interest, as applicable, on this Note at the time, place, and rate, and in the
coin or currency, herein prescribed. This Note is a direct debt obligation of
the Company. This Note ranks pari passu with all other Notes now or hereafter
issued under the terms set forth herein.
 
c) Lost or Mutilated Note. If this Note shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Note, or in lieu of or in substitution
for a lost, stolen or destroyed Note, a new Note for the principal amount of
this Note so mutilated, lost, stolen or destroyed, but only upon receipt of
evidence of such loss, theft or destruction of such Note, and of the ownership
hereof, reasonably satisfactory to the Company.


d) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflict of laws thereof. Each party agrees
that all legal proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by any of the Transaction Documents
(whether brought against a party hereto or its respective Affiliates (as defined
in Rule 12b-2 of the Exchange Act), directors, officers, shareholders, employees
or agents) shall be commenced in the state and federal courts sitting in the
City of New York, Borough of Manhattan (the “New York Courts”). Each party
hereto hereby irrevocably submits to the exclusive jurisdiction of the New York
Courts for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein (including with
respect to the enforcement of any of the Transaction Documents), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of such New York
Courts, or such New York Courts are improper or inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Note and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by applicable law. Each party hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Note or the
transactions contemplated hereby. If either party shall commence an action or
proceeding to enforce any provisions of this Note, then the prevailing party in
such action or proceeding shall be reimbursed by the other party for its
attorneys fees and other costs and expenses incurred in the investigation,
preparation and prosecution of such action or proceeding.
 
21

--------------------------------------------------------------------------------




e) Waiver. Any provision of this Note may be amended or waived by the written
consent of the Company and the holders of a majority of the outstanding
principal amount of the 5% Secured Convertible Notes, except that,
notwithstanding the foregoing, (a) neither this sentence nor the provisions of
Section 8 of this Note may be waived or amended unless in a writing executed by
The Pinnacle Fund, L.P., the Company and the Holders of a majority of the
outstanding principal amount of the 5% Secured Convertible Notes; and (b)
neither this sentence nor the restrictions set forth in Section 4(a) and Section
(b) limiting conversion of the Note to the extent such conversion would result
in the Holder and its affiliates beneficially owning more than 9.9% of the
Company's outstanding shares of Common Stock may be waived, modified or amended
under any circumstances. Any waiver by the Company or a holder of a breach of
any provision of this Note shall not operate as or be construed to be a waiver
of any other breach of such provision or of any breach of any other provision of
this Note. The failure of the Company or the Holder to insist upon strict
adherence to any term of this Note on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Note. Any waiver by the
Company or the Holder must be in writing.
 
f) Severability. If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law. The Company covenants (to the extent that it may lawfully
do so) that it shall not at any time insist upon, plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay, extension or
usury law or other law which would prohibit or forgive the Company from paying
all or any portion of the principal of or interest on this Note as contemplated
herein, wherever enacted, now or at any time hereafter in force, or which may
affect the covenants or the performance of this indenture, and the Company (to
the extent it may lawfully do so) hereby expressly waives all benefits or
advantage of any such law, and covenants that it will not, by resort to any such
law, hinder, delay or impeded the execution of any power herein granted to the
Holder, but will suffer and permit the execution of every such as though no such
law has been enacted.
 
g) Next Business Day. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.


h) Headings. The headings contained herein are for convenience only, do not
constitute a part of this Note and shall not be deemed to limit or affect any of
the provisions hereof.


i) Assumption.  Any successor to the Company or any surviving entity in a
Fundamental Transaction shall (i) assume, prior to such Fundamental Transaction,
all of the obligations of the Company under this Note and the other Transaction
Documents pursuant to written agreements in form and substance satisfactory to
the Holder (such approval not to be unreasonably withheld or delayed) and (ii)
issue to the Holder a new note of such successor entity evidenced by a written
instrument substantially similar in form and substance to this Note, including,
without limitation, having a principal amount and interest rate equal to the
principal amount and the interest rate of this Note and having similar ranking
to this Note, which shall be satisfactory to the Holder (any such approval not
to be unreasonably withheld or delayed).  The provisions of this Section 10(i)
shall apply similarly and equally to successive Fundamental Transactions and
shall be applied without regard to any limitations of this Note.


*********************
 
22

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.



 
CHINA WATER & DRINKS, INC.
             
By: 
     
Name:
   
Title: President


23

--------------------------------------------------------------------------------



ANNEX A
 
NOTICE OF CONVERSION



The undersigned hereby elects to convert principal under the 5% Secured
Convertible Note of China Water & Drinks, Inc., a Nevada corporation (the
“Company”), due on [January  , 2011], into shares of common stock, par value
$.001 per share (the “Common Stock”), of the Company according to the conditions
hereof, as of the date written below. If shares are to be issued in the name of
a person other than the undersigned, the undersigned will pay all transfer taxes
payable with respect thereto and is delivering herewith such certificates and
opinions as reasonably requested by the Company in accordance therewith. No fee
will be charged to the holder for any conversion, except for such transfer
taxes, if any.


The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.


Conversion calculations:
   
Date to Effect Conversion:
     
Principal Amount of Note to be Converted:
     
Number of shares of Common Stock to be issued:
         
Signature:
     
Name:
     
Address:


24

--------------------------------------------------------------------------------



Schedule 1


CONVERSION SCHEDULE


The 5% Secured Convertible Notes due on [January  , 2011], in the aggregate
principal amount of $____________ issued by China Water & Drinks, Inc. This
Conversion Schedule reflects conversions made under Section 4 of the above
referenced Note.


Dated:
 
Date of Conversion
(or for first entry, Original Issue Date)
Amount of Conversion
Aggregate Principal Amount Remaining Subsequent to Conversion
(or Original Principal Amount)
Company Attest
 
 
     
 
 
     
 
 
     
 
 
     
 
 
     
 
 
     
 
 
     
 
 
     
 
 
     



25

--------------------------------------------------------------------------------

